DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in a telephone interview with Mr. Michael Hall, registration no. 43,653, attorney of record for this application, on 05/04/2021. 

Dependent claims 2, 11 and 12 were withdrawn previously, the claims are rejoined.  Claims 13, 14 and 15 are canceled.  The claims are presented as follow: 

1.   (Previously Presented) A computing device including: a processor; memory; and

estimate a completion time when the server request will complete; 
send the server request to a server, wherein the server request comprises a time to live (TTL) field indicating a time for the server to complete the request, the TTL field being based upon the completion time;
receive a response to the server request and a completion notification from the server prior to the completion time for the server request:
after receiving the completion notification from the server, when the completion time for the server request is in the future, wait until the completion time arrives to indicate completion to the first application; and 
when the completion time arrives, indicate completion to the first application.

2.    (Previously Presented) The computing device of claim 1, wherein the server request is sent to the computing device by the first application that is installed on a second computing device that is remote from the computing device.

3.    (Original) The computing device of claim 1, further comprising the first application, wherein the first application is stored in the memory and executed by the processor and is configured to generate the server request.



5.    (Original) The computing device of claim 3, wherein estimating the completion time when the server request will complete includes: 
one of: 
updating a prior completion time of a last completed request in a request queue to a current time if the prior completion time is in the past and adding the completion time for the server request to the prior completion time; or
adding the completion time for the server request to the prior completion time if the prior completion time of the last completed request is in the future.

6.    (Original) The computing device of claim 5, wherein, prior to estimating the completion time, the throttling application is configured to:
determine whether a number of incomplete requests is greater than a predetermined request limit; and
when the number of incomplete requests is less than the predetermined request limit, perform the estimating of the completion time.

7.    (Original) The computing device of claim 6, wherein the throttling application is configured to:
insert the server request and the completion time in a request queue.


selectively send the server request in the request queue and a corresponding time to live field to the server, 
wherein the corresponding time to live field is equal to the completion time of the request in the request queue minus a current time that the request in the request queue is sent.

9.    (Original) The computing device of claim 7, wherein:
when the server request is ready to be sent from the request queue, the throttling application sends a header packet with an offset field and a length field and does not send a write data payload;
when the server request is a server write request, the memory of the computing device is read by the server using a remote direct memory access based on the header packet; and
when the server request is a server read request, the memory of the computing device is written to by the server using a remote direct memory access based on the header packet.

10.    (Original) The computing device of claim 7, wherein:
estimating the completion time for the server request is determined based on an estimate of data involved in responding to the server request and a data per unit time limit, and


11.    (Previously Presented) The computing device of claim 1, further comprising: a host operating system; and
one of a virtual machine or a container including the first application,
wherein the throttling application is located in a kernel portion of the host operating system.

12.    (Previously Presented) The computing device of claim 11, further comprising a hard disk drive system, 
wherein the server includes a server application that is executed by the processor and memory and that is configured to at least one of read data from and write data to the hard disk drive system based on the server request.

13.    (Canceled) 

14.    (Canceled) 

15.    (Canceled) 

16.    (Previously Presented) A method for performing client-side throttling comprising: receiving a server request from a first application located in a non-
estimating a completion time when the server request will complete; sending the server request to a server, wherein the server request comprises a time to live (TTL) field indicating a time for the server to complete the request, the TTL field being based upon the completion time;
receiving a response to the server request and a completion notification from the server prior to the completion time for the server request;
after receiving the completion notification from the server, when the completion time for the server request is in the future, waiting until the completion time arrives to indicate completion to the first application; and
when the completion time arrives, indicating request completion to the first application.

17.    (Original) The method of claim 16, wherein estimating the completion time when the server request will complete includes: 
one of:
updating a prior completion time of a last completed request in a request queue to a current time if the prior completion time is in the past and adding the completion time for the server request to the prior completion time; or
adding the completion time for the server request to the prior completion time if the prior completion time of the last completed request is in the future.


determining whether a number of incomplete requests is greater than a predetermined request limit; and
when the number of incomplete requests is less than the predetermined request limit, performing the estimating of the completion time.

19.    (Original) The method of claim 18, further comprising:
inserting the server request and the completion time in a request queue; and
selectively sending the server request in the request queue and a corresponding time to live field to the server, 
wherein the corresponding time to live field is equal to the completion time of the request in the request queue minus a current time that the request in the request queue is sent.

20. (Original) The method of claim 18, further comprising:
inserting the server request and the completion time in a request queue; 
when the server request is ready to be sent from the request queue, sending a header packet with an offset field and a length field and not sending a write data payload;
when the server request is a server write request, reading memory accessible by the first application using a remote direct memory access based on the header packet; and


Examiner’s Statement of Reason for Allowance

The following is an examiner’s statement reasons for allowance

Claims 1 and 16 are allowed because the prior art fails to teach the underlined portion of the independent claims as recited below

Regarding claim 1 “A computing device including: a processor; memory; and
a throttling application that is stored in the memory and executed by the processor, that receives a server request from a first application, that is located in a non-accessible location relative to the first application, and that is configured, in response to the server request, to:
estimate a completion time when the server request will complete; 
send the server request to a server, wherein the server request comprises a time to live (TTL) field indicating a time for the server to complete the request, the TTL field being based upon the completion time;
receive a response to the server request and a completion notification from the server prior to the completion time for the server request:
after receiving the completion notification from the server, when the completion time for the server request is in the future, wait until the completion time arrives to indicate completion to the first application; and
when the completion time arrives, indicate completion to the first application.”

Regarding claim 16 “A method for performing client-side throttling comprising: 
receiving a server request from a first application located in a non-accessible location relative to the first application; and in response to the server request:
estimating a completion time when the server request will complete; 
sending the server request to a server, wherein the server request comprises a time to live (TTL) field indicating a time for the server to complete the request, the TTL field being based upon the completion time;
receiving a response to the server request and a completion notification from the server prior to the completion time for the server request;
after receiving the completion notification from the server, when the completion time for the server request is in the future, waiting until the completion time arrives to indicate completion to the first application; and
when the completion time arrives, indicating request completion to the first application.”

Wang (US 2007/0160050) discloses a method of configuring a time to live (TTL) field in a packet and sending the packet to a receiver (see paragraphs [0037]-[0038]).  The TTL indicate certain number of hops that the packet can be forwarded (see paragraph 

Caldwell (US 2011/0145410) discloses a server determines an estimated a processor completion time associated with previous requests, calculates a priority value for the request based on the estimated completion time, establishes a processing schedule for the request and provides the request to a source server according to the processing schedule (paragraphs [0023]-[0026]).  Caldwell discloses a method of estimating a completion time for a source server to process a request and the request is sent to the source server, however, Caldwell fails to teach the request is sent along with a TTL field indicating the estimated completion time as claimed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to L. T N. whose telephone number is (571)272-1013.  The examiner can normally be reached on M & Th 5:30 am - 2:30 pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TONIA DOLLINGER can be reached on 571-272-4170.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/L. T. N/
Examiner, Art Unit 2459

/TONIA L DOLLINGER/Supervisory Patent Examiner, Art Unit 2459